UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4903


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL J. PAVLOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:10-cr-00007-IMK-JSK-1)


Submitted:   July 31, 2012               Decided:   September 20, 2012


Before SHEDD, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David M. Lynch, Wickliffe, Ohio, for Appellant.      William J.
Ihlenfeld, II, United States Attorney, Andrew R. Cogar,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael    J.    Pavlock     was   convicted      following    a    jury

trial   of   twelve     counts      of   wire   fraud,    in   violation     of       18

U.S.C.A. § 1343 (West Supp. 2012), and three counts of making

false   entries    in   a    bankruptcy       document,   in    violation       of    18

U.S.C. § 1519 (2006).            Pavlock was sentenced to 324 months in

prison.       On   appeal,     he    challenges     the   sufficiency       of       the

evidence supporting each count of conviction.                    For the reasons

stated below, we affirm.

             We first address Pavlock’s multiple motions to proceed

pro se on appeal.           A defendant has no constitutional right to

self-representation on appeal.                Martinez v. Court of Appeal of

Cal., 528 U.S. 152, 163-64 (2000); United States v. Gillis, 773

F.2d 549, 560 (4th Cir. 1985).                  Furthermore, Pavlock delayed

considerably in informing this court of his desire to proceed

pro se, see 4th Cir. R. 46(f), and has not identified the issues

he seeks to pursue that have not been addressed by counsel.

Therefore, we deny Pavlock leave to proceed pro se.

             Turning to Pavlock’s contention that the evidence was

insufficient to support any of his fifteen counts of conviction,

we conclude that the issues he seeks to raise on appeal are not

properly before us.          When, as here, “a defendant raises specific

grounds in a [Fed. R. Crim. P.] 29 motion, grounds that are not

specifically raised are waived on appeal.”                     United States v.

                                          2
Chong Lam, 677 F.3d 190, 200 (4th Cir. 2012); see also United

States v. Cooper, 654 F.3d 1104, 1117-18 (10th Cir. 2011).

           Pavlock’s Fed. R. Crim. P. 29(c) motion before the

district    court      maintained     only        that   the    evidence   was

insufficient as to a specific element of four of his twelve

counts of wire fraud.         The district court denied the motion

without addressing the sufficiency of the evidence as to any of

the other counts.      On appeal, however, Pavlock has abandoned the

arguments raised below and seeks to challenge the sufficiency of

the evidence through claims neither asserted nor considered in

the district court.       Consequently, we find that he has waived

them on appeal.     Chong Lam, 677 F.3d at 200.

           Further, and notwithstanding this waiver, Pavlock has

failed to offer any credible reason to question the validity of

his convictions.       Generally, we must “sustain a guilty verdict

that, viewing the evidence in the light most favorable to the

prosecution,   is   supported   by     substantial       evidence.”    United

States v. Osborne, 514 F.3d 377, 385 (4th Cir. 2008) (internal

quotation marks omitted).       “[S]ubstantial evidence is evidence

that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”       United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc).          We will “not review the credibility

of   the   witnesses    and   assume       that    the   jury   resolved   all

                                       3
contradictions in the testimony in favor of the government.”

United States v. Foster, 507 F.3d 233, 245 (4th Cir. 2007); see

United States v. Ashley, 606 F.3d 135, 138 (4th Cir. 2010).                          A

defendant challenging the sufficiency of the evidence “bears a

heavy   burden,”    as    reversal     of       a    conviction   for   insufficient

evidence is limited to “the rare case where the prosecution’s

failure is clear.”         Ashley, 606 F.3d at 138 (internal quotation

marks omitted).

              All of Pavlock’s assertions on appeal either ignore

the theory of liability under which he was prosecuted, ask us to

improperly construe the evidence in the light most favorable to

him, or seek to have this court impermissibly reject credibility

determinations entrusted to the jury.                   Therefore, we affirm the

judgment below and deny Pavlock’s motions to relieve counsel and

proceed pro se.          We dispense with oral argument because the

facts   and    legal   contentions      are         adequately    presented    in   the

materials     before     the   court   and          argument   would    not   aid   the

decisional process.

                                                                              AFFIRMED




                                            4